DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 4/28/2022. Claims 1, 5, 13, 14, and 20 have been amended. Claims 1-20 are pending.

Response to Arguments
	Applicant’s argument against the prior art rejections with respect to the current amendment of the claimed write buffer block that caches write data have been fully considered but are moot in light of the new grounds of rejection made in view of Gorobets et al. (20200286562, filed Mar. 8, 2019), provided in more detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. (20190043604, pub. Feb. 7, 2019), hereinafter “Baca”, in view of Segal et al. (20110271043, pub. Nov. 3, 2011), hereinafter “Segal”, and further in view of Gorobets et al. (20200286562, filed Mar. 8, 2019), hereinafter “Gorobets”.

Regarding independent claim 1, Baca discloses:
A non-volatile data storage device (see Baca, Fig 1 par. [0017]: storage system 10, and see par. [0015]: nonvolatile memory), comprising: 
2memory cells arranged in a plurality of blocks (see Baca, Fig 1 par. [0017]: evaluate blocks of the persistent storage media 11), each block including multiple 3pages and each of the multiple pages having a number of memory cells (see Baca, par. [0028]: multiple page blocks, and see par. [0017]: persistent storage media 11 including multiple bits per cell), wherein the plurality of 4blocks includes: 
5multi-level user blocks, wherein each memory cell is an m-bit multi-level 6cell (MLC), m being an integer greater than or equal to 2 (see Baca, Fig 1 par. [0017]: persistent storage media 11 including multiple bits per cell, where logic 13 may be further configured to evaluate blocks of the persistent storage media 11 to identify blocks near cell failure. Persistent storage media 11 may include a solid state drive (SSD), and see par. [0029]: N bits per cell, N can be 2 (MLC), where SSD characterized/configured to meet device requirements (e.g., multiple types of memory (e.g., some SLC, some QLC). QLC cell may support programming modes for MLC); …
9	… 11a memory controller coupled to the memory cells for controlling erase, program, 12and read operations of the memory cells (see Baca, Fig 1 par. [0017]: logic 13 may be further configured to change a configuration of the region of the persistent storage media 11 from a higher number of bits per cell to a lower number of bits per cell. Additionally, or alternatively, the logic 13 may be configured to identify a defective region of the persistent storage media 11, and switch a sense mode for the defective region to contain less bits per cell. For example, the logic 13 may be configured to determine if the defective region is non-defective with the switched sense mode, and repurpose the defective region as an available region if the defective region is determined to be non-defective with the switched sense mode), wherein the memory controller is configured to: 
13perform a multi-level test operation to determine if a given block is a bad 14multi-level block (see Baca, Fig 3B par. [0023]: method 30 may further include changing a configuration of the region of the persistent storage media from a higher number of bits per cell to a lower number of bits per cell at block 33. Additionally, or alternatively, some embodiments of the method 30 may include identifying a defective region of the persistent storage media at block 34); 
15upon determining that the given block is a bad multi-level block, perform 16a single-level test operation to determine if the given block is a good single-level block (see Baca, Fig 3B par. [0023]: method 30 may include identifying a defective region of the persistent storage media at block 34, and switching a sense mode for the defective region to contain less bits per cell at block 35. For example, the method 30 may further include determining if the defective region is non-defective with the switched sense mode at block 36, and repurposing the defective region as an available region if the defective region is determined to be non-defective with the switched sense mode at block 37, and see par. [0033]: dynamically repurpose memory blocks to reclaim defective blocks, where an SSD with multi-level cell programming capability may ratchet down from higher bits per cell configurations to lower level bits per cell configurations (e.g., from MLC to SLC)); …

Baca does not disclose:
… single-level user blocks, wherein each memory cell is a single-bit 8single-level cell (SLC); and
single-level write-buffer blocks for improving write operation latency, 10wherein each memory cell is a one-bit single-level cell (SLC); and …
… 17upon determining that the given block is a good single-level block, 18determine whether the total number of single-level write-buffer blocks exceeds a threshold value; 
19upon determining that the total number of single-level write-buffer blocks 20exceeds a threshold value, assign the given block to be a single-level user block; and 
21upon determining that the total number of single-level write-buffer blocks 22does not exceed a threshold value, assign the given block to be a single-level write-buffer block that caches write data.

However, Segal discloses:
… single-level user blocks, wherein each memory cell is a single-bit 8single-level cell (SLC) (see Segal, Fig 3 par. [0029]: SLC memory pool 130, and see par. [0030]: the SLC flash memory array 110, may require 10 usable SLC blocks at any arbitrary moment for smooth operation. A total of 11 SLC blocks may therefore be allocated to the SLC flash memory array 110 at system initialization, ten blocks of which are for general use in the SLC memory pool 130); and
single-level write-buffer blocks for improving write operation latency, 10wherein each memory cell is a one-bit single-level cell (SLC) (see Segal, Fig 3 par. [0029]: SLC spare blocks 140, and see par. [0030]: the SLC flash memory array 110, may require one spare SLC block at any arbitrary moment for smooth operation. A total of 11 SLC blocks may therefore be allocated to the SLC flash memory array 110 at system initialization, one block of which is allocated to the SLC spare blocks pool 140, and see also par. [0003], [0053]); and …
… 17upon determining that the given block is a good single-level block (see Segal, Fig 4 par. [0036]: During normal operation of Flash memory device 200, memory controller 30 may regularly scan and test the memory arrays to identify bad blocks, e.g., a bad SLC block is discovered, or a SLC memory block has exceeded the prescribed maximum number of bearable P/E cycles. In an embodiment of the invention, bad SLC blocks in use in SLC blocks 240 may be exchanged for good SLC blocks from SLC spare block pool 250. Bad MLCx2 blocks in use in MLCx2 blocks 270 may be exchanged for good MLCx2 blocks from MLCx2 spare block pool 280), 18determine whether the total number of single-level write-buffer blocks exceeds a threshold value (see Segal, Fig 5 440, par. [0048]: In operation 440, the controller may determine if the number of blocks in the SLC spare block pool is less than a minimum SLC spare pool threshold (e.g., the minimum number of SLC blocks necessary for smooth function of the SLC memory cells and/or the Flash memory device)); 
19upon determining that the total number of single-level write-buffer blocks 20exceeds a threshold value, assign the given block to be a single-level user block (see Segal, Fig 5 par. [0048]: If the number of blocks in the SLC spare block pool is equal to or greater than a minimum SLC spare pool threshold, a process or the controller may proceed to operation 420, and see par. [0046]: In operation 420, the controller may replace bad SLC blocks in the Flash memory with spare blocks from the SLC spare block pool, and see par. [0031]: If a bad block is discovered in the SLC flash memory array 110, the bad block may be exchanged with a spare block from the SLC spare block pool 140); and 
21upon determining that the total number of single-level write-buffer blocks 22does not exceed a threshold value, assign the given block to be a single-level write-buffer block (see Segal, Fig 5 par. [0048]: If the number of blocks in the SLC spare block pool is less than a minimum SLC spare pool threshold, a process or the controller may proceed to operation 450, and see par. [0049]: In operation 450, the controller may re-allocate spare blocks from the MLC spare block pool to the SLC spare block pool) …

Baca and Segal are analogous arts, because they are about memory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baca, with the feature of SLC memory pool 130 and SLC spare blocks pool 140, where memory controller 30 may regularly scan and test the memory arrays to identify bad blocks, where if the number of blocks in the SLC spare block pool is equal to or greater than a minimum SLC spare pool threshold, the controller may replace bad SLC blocks in the Flash memory with spare blocks from the SLC spare block pool, and if the number of blocks in the SLC spare block pool is less than a minimum SLC spare pool threshold, the controller may re-allocate spare blocks from the MLC spare block pool to the SLC spare block pool as disclosed by Segal, with the motivation of ensuring optimal usage of all blocks, as disclosed by Segal in par. [0053].

The combination of Baca and Segal does not disclose:
… single-level write buffer block that caches write data.

However, Gorobets discloses:
… single-level write buffer block that caches write data (see Gorobets, Fig 1 par. [0019]: encoded host data is then written into write buffers 130, which may be configured as a first in, first out (FIFO) queue. Write buffers 130 may preferably be SLC memory cells for high write endurance).

Baca, Segal, and Gorobets are analogous arts, because they are about memory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baca and Segal in which Segal discloses SLC spare block pool, with the feature of a SLC write buffer configured as a first in, first out (FIFO) queue into which data is written as disclosed by Gorobets, with the motivation to provide resilience against power failures to maintain data integrity, as disclosed by Gorobets in par. [0019].

Regarding claim 4, the combination of Baca, Segal, and Gorobets further discloses wherein m=3, and the m-bit multi-level cell (MLC) 2is a tri-level cell (TLC) (see Baca, par. [0033]: dynamically repurpose memory blocks to reclaim defective blocks, where an SSD with multi-level cell programming capability may ratchet down from higher bits per cell configurations to lower level bits per cell configurations (e.g., from QLC to TLC to MLC to SLC), and see par. [0029]: N bits per cell, N can be 3 (TLC)).

Regarding independent claim 5, Baca discloses:
A non-volatile data storage device (see Baca, Fig 1 par. [0017]: storage system 10, and see par. [0015]: nonvolatile memory), comprising: 
2memory cells arranged in a plurality of blocks (see Baca, Fig 1 par. [0017]: evaluate blocks of the persistent storage media 11); and 
3a memory controller coupled to the memory cells for controlling operations of the 4memory cells (see Baca, Fig 1 par. [0017]: logic 13 may be further configured to change a configuration of the region of the persistent storage media 11 from a higher number of bits per cell to a lower number of bits per cell. Additionally, or alternatively, the logic 13 may be configured to identify a defective region of the persistent storage media 11, and switch a sense mode for the defective region to contain less bits per cell. For example, the logic 13 may be configured to determine if the defective region is non-defective with the switched sense mode, and repurpose the defective region as an available region if the defective region is determined to be non-defective with the switched sense mode), wherein the memory controller is configured to: 
5determine if a given block is a bad m-bit multi-level block, wherein each 6memory cell is an m-bit multi-level cell (MLC), m being an integer equal to or greater than 2 (see Baca, Fig 1 par. [0017]: persistent storage media 11 including multiple bits per cell, where logic 13 may be further configured to evaluate blocks of the persistent storage media 11 to identify blocks near cell failure. Persistent storage media 11 may include a solid state drive (SSD), and see par. [0029]: N bits per cell, N can be 2 (MLC), where SSD characterized/configured to meet device requirements (e.g., multiple types of memory (e.g., some SLC, some QLC). QLC cell may support programming modes for MLC, and see Fig 3B par. [0023]: method 30 may further include changing a configuration of the region of the persistent storage media from a higher number of bits per cell to a lower number of bits per cell at block 33. Additionally, or alternatively, some embodiments of the method 30 may include identifying a defective region of the persistent storage media at block 34); …
7 … 9upon determining that the given block is a bad m-bit multi-level block, 10determine if the given block is a good n-bit block, wherein each memory cell is an n-bit cell, n 11being an integer less than m (see Baca, Fig 3B par. [0023]: method 30 may include identifying a defective region of the persistent storage media at block 34, and switching a sense mode for the defective region to contain less bits per cell at block 35. For example, the method 30 may further include determining if the defective region is non-defective with the switched sense mode at block 36, and repurposing the defective region as an available region if the defective region is determined to be non-defective with the switched sense mode at block 37, and see par. [0033]: dynamically repurpose memory blocks to reclaim defective blocks, where an SSD with multi-level cell programming capability may ratchet down from higher bits per cell configurations to lower level bits per cell configurations (e.g., from MLC to SLC), and see par. [0017]: the logic 13 may be further configured to change a configuration of the region of the persistent storage media 11 from a higher number of bits per cell to a lower number of bits per cell); …

Baca does not disclose:
… upon determining that the given block is a good m-bit multi-level block, 8assign the given block to be an m-bit multi-level user block; …
… upon determining that the given block is a good n-bit block, select between assigning the 13given block to be an n-bit user block and assigning the given block to be an n-bit write-buffer block that caches write data.

However, Segal discloses:
… upon determining that the given block is a good m-bit multi-level block, 8assign the given block to be an m-bit multi-level user block (see Segal, Fig 4 par. [0036]: During normal operation of Flash memory device 200, memory controller 30 may regularly scan and test the memory arrays to identify bad blocks. Bad MLCx2 blocks in use in MLCx2 blocks 270 may be exchanged for good MLCx2 blocks from MLCx2 spare block pool 280, and see Fig 5 par. [0047]: In operation 430, the controller may replace bad MLC blocks in the Flash memory with spare blocks from the MLC spare block pool, and see par. [0031]: If a bad block 170 is discovered in the MLC memory array 120, the MLC bad block may be exchanged with a spare block from the MLC spare block pool 150); …
… upon determining that the given block is a good n-bit block (see Segal, Fig 4 par. [0036]: During normal operation of Flash memory device 200, memory controller 30 may regularly scan and test the memory arrays to identify bad blocks, e.g., a bad SLC block is discovered, or a SLC memory block has exceeded the prescribed maximum number of bearable P/E cycles. In an embodiment of the invention, bad SLC blocks in use in SLC blocks 240 may be exchanged for good SLC blocks from SLC spare block pool 250), select between assigning the 13given block to be an n-bit user block and assigning the given block to be an n-bit write-buffer block (see Segal, Fig 5 par. [0046]: In operation 420, the controller may replace bad SLC blocks in the Flash memory with spare blocks from the SLC spare block pool, and see par. [0031]: If a bad block is discovered in the SLC flash memory array 110, the bad block may be exchanged with a spare block from the SLC spare block pool 140) …

Baca and Segal are analogous arts, because they are about memory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baca, with the feature of SLC memory pool 130 and MLC memory array 120, where memory controller 30 may regularly scan and test the memory arrays to identify bad blocks, where the controller may replace bad SLC blocks in the Flash memory with spare blocks from the SLC spare block pool, and the controller may replace bad MLC blocks in the Flash memory with spare blocks from the MLC spare block pool as disclosed by Segal, with the motivation of ensuring optimal usage of all blocks, as disclosed by Segal in par. [0053].

The combination of Baca and Segal does not disclose:
… n-bit write buffer block that caches write data.

However, Gorobets discloses:
… n-bit write buffer block that caches write data (see Gorobets, Fig 1 par. [0019]: encoded host data is then written into write buffers 130, which may be configured as a first in, first out (FIFO) queue. Write buffers 130 may preferably be SLC memory cells for high write endurance).

Baca, Segal, and Gorobets are analogous arts, because they are about memory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baca and Segal in which Segal discloses SLC spare block pool, with the feature of a SLC write buffer configured as a first in, first out (FIFO) queue into which data is written as disclosed by Gorobets, with the motivation to provide resilience against power failures to maintain data integrity, as disclosed by Gorobets in par. [0019].



Independent claim 14 is the method claim corresponding to claim 5 and hence rejected according to the same reasons given for claim 5.

Regarding claim 6, the combination of Baca and Segal further discloses wherein m=3 and n=1, wherein each memory cell 2in an m-bit multi-level block is a 3-bit tri-level cell (TLC), and wherein each memory cell in an 3n-bit multi-level block is a single-bit single-level cell (SLC) (see Baca, par. [0033]: dynamically repurpose memory blocks to reclaim defective blocks, where an SSD with multi-level cell programming capability may ratchet down from higher bits per cell configurations to lower level bits per cell configurations (e.g., from QLC to TLC to MLC to SLC), and see par. [0029]: N bits per cell, N can be 3 (TLC)).

Clam 15 is the method claim corresponding to claim 6 and hence rejected according to the same reasons given for claim 6.

Regarding claim 7, the combination of Baca and Segal further discloses wherein m=3 and n=2, wherein each memory cell 2in an m-bit multi-level block is a 3-bit tri-level cell (TLC), and wherein each memory cell in an 3n-bit multi-level block is a two-bit multi-level cell (MLC) (see Baca, par. [0033]: dynamically repurpose memory blocks to reclaim defective blocks, where an SSD with multi-level cell programming capability may ratchet down from higher bits per cell configurations to lower level bits per cell configurations (e.g., from QLC to TLC to MLC to SLC), and see par. [0029]: N bits per cell, N can be 2 (MLC)).

Clam 16 is the method claim corresponding to claim 7 and hence rejected according to the same reasons given for claim 7.

Regarding claim 8, the combination of Baca and Segal further discloses wherein m=4 and n=1, wherein each memory cell 2 in an m-bit multi-level block is a 4-bit quad-level cell (QLC), and wherein each memory cell in 3an n-bit multi-level block is a single-bit single-level cell (SLC) (see Baca, par. [0033]: dynamically repurpose memory blocks to reclaim defective blocks, where an SSD with multi-level cell programming capability may ratchet down from higher bits per cell configurations to lower level bits per cell configurations (e.g., from QLC to TLC to MLC to SLC), and see par. [0029]: N bits per cell, N can be 4 (QLC)).

Clam 17 is the method claim corresponding to claim 8 and hence rejected according to the same reasons given for claim 8.

Regarding claim 9, the combination of Baca and Segal further discloses wherein m=4 and n=2, wherein each memory cell 2in an m-bit multi-level block is a 4-bit quad-level cell (QLC), and wherein each memory cell in 3an n-bit multi-level block is a two-bit multi-level cell (MLC) (see Baca, par. [0033]: dynamically repurpose memory blocks to reclaim defective blocks, where an SSD with multi-level cell programming capability may ratchet down from higher bits per cell configurations to lower level bits per cell configurations (e.g., from QLC to TLC to MLC to SLC), and see par. [0029]: N bits per cell, N can be 4 (QLC)).

Regarding claim 10, the combination of Baca and Segal further discloses wherein m=4 and n=3, wherein each memory cell 2in an m-bit multi-level block is a 4-bit quad-level cell (QLC), and wherein each memory cell in 3an n-bit multi-level block is a three-bit tri-level cell (TLC) (see Baca, par. [0033]: dynamically repurpose memory blocks to reclaim defective blocks, where an SSD with multi-level cell programming capability may ratchet down from higher bits per cell configurations to lower level bits per cell configurations (e.g., from QLC to TLC to MLC to SLC), and see par. [0029]: N bits per cell, N can be 4 (QLC)).

Regarding claim 13, the combination of Baca and Segal further discloses wherein the memory controller is configured to 2select between assigning the 13given block to be a single-level write buffer block and assigning the given block to be a single-level user block, 3depending upon whether the total number of single-level write-buffer blocks exceeds a threshold 4value (see Segal, Fig 5 par. [0048]: If the number of blocks in the SLC spare block pool is equal to or greater than a minimum SLC spare pool threshold, a process or the controller may proceed to operation 420, and see par. [0046]: In operation 420, the controller may replace bad SLC blocks in the Flash memory with spare blocks from the SLC spare block pool, and see par. [0031]: If a bad block is discovered in the SLC flash memory array 110, the bad block may be exchanged with a spare block from the SLC spare block pool 140, and see Fig 5 par. [0048]: If the number of blocks in the SLC spare block pool is less than a minimum SLC spare pool threshold, a process or the controller may proceed to operation 450, and see par. [0049]: In operation 450, the controller may re-allocate spare blocks from the MLC spare block pool to the SLC spare block pool).

Claim 20 is the method claim corresponding to claim 13 and hence rejected according to the same reasons given for claim 13.

Claims 2, 3, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca (20190043604, pub. Feb. 7, 2019), in view of Segal (20110271043, pub. Nov. 3, 2011), further in view of Gorobets (20200286562, filed Mar. 8, 2019), and further in view of Choi (20160180936, pub. Jun. 23, 2016), hereinafter “Choi”.

Regarding claim 2, the combination of Baca, Segal, and Gorobets discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Baca, Segal, and Gorobets does not disclose wherein a given block is identified as a bad m-bit block if a count of bad pages in the block in an m-bit multi-level read test is above or equal to a threshold number; and 
4 wherein the given block is identified as a good m-bit block if the count of bad pages in the block is below the threshold number.

However, Choi discloses wherein a given block is identified as a bad m-bit 2block if a count of bad pages in the block in an m-bit multi-level read test is above or equal to a 3threshold number (see Choi, Fig 1 par. [0050]: memory device 150 may include a plurality of memory blocks, as single level cell (SLC) memory blocks and multi-level cell (MLC) memory blocks, and see par. [0129]: When the number of bad pages or the number of bad word lines checked in a corresponding block exceeds the thresholds, the corresponding block is determined as a bad block, and is processed as a bad block); and 
4 wherein the given block is identified as a good m-bit block if the count of bad 5pages in the block is below the threshold number (see Choi, Fig 1 par. [0129]: When the number of bad pages or the number of bad word lines checked in a corresponding block does not exceed the thresholds, the controller 130 processes the corresponding block as a normal block).

Baca, Segal, Gorobets, and Choi are analogous arts, because they are about memory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baca, Segal, and Gorobets, with the feature of a memory device 150 that can include a plurality of memory blocks, as single level cell (SLC) memory blocks and multi-level cell (MLC) memory blocks, where when the number of bad pages or the number of bad word lines checked in a corresponding block exceeds the thresholds, the corresponding block is determined as a bad block, and is processed as a bad block, and when the number of bad pages or the number of bad word lines checked in a corresponding block does not exceed the thresholds, the controller 130 processes the corresponding block as a normal block as disclosed by Choi, with the motivation to improve the block utilization efficiency of the memory device, as disclosed by Choi in par. [0005].

Regarding claim 3, the combination of Baca, Segal, and Gorobets discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Baca, Segal, and Gorobets does not disclose wherein a given block is identified as a bad single- bit block if a count of bad pages in the block in a single-bit multi-level read test is above or equal to a threshold number; and 
4wherein the given block is identified as a good single-bit block if the count of bad 5pages in the block is below the threshold number.

However, Choi discloses wherein a given block is identified as a bad single-bit block if a count of bad pages in the block in a single-bit multi-level read test is above or equal 3to a threshold number (see Choi, Fig 1 par. [0050]: memory device 150 may include a plurality of memory blocks, as single level cell (SLC) memory blocks and multi-level cell (MLC) memory blocks, and see par. [0129]: When the number of bad pages or the number of bad word lines checked in a corresponding block exceeds the thresholds, the corresponding block is determined as a bad block, and is processed as a bad block); and 
4wherein the given block is identified as a good single-bit block if the count of bad 5pages in the block is below the threshold number (see Choi, Fig 1 par. [0129]: When the number of bad pages or the number of bad word lines checked in a corresponding block does not exceed the thresholds, the controller 130 processes the corresponding block as a normal block).

Baca, Segal, Gorobets, and Choi are analogous arts, because they are about memory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baca, Segal, and Gorobets, with the feature of a memory device 150 that can include a plurality of memory blocks, as single level cell (SLC) memory blocks and multi-level cell (MLC) memory blocks, where when the number of bad pages or the number of bad word lines checked in a corresponding block exceeds the thresholds, the corresponding block is determined as a bad block, and is processed as a bad block, and when the number of bad pages or the number of bad word lines checked in a corresponding block does not exceed the thresholds, the controller 130 processes the corresponding block as a normal block as disclosed by Choi, with the motivation to improve the block utilization efficiency of the memory device, as disclosed by Choi in par. [0005].

Regarding claim 11, the combination of Baca, Segal, and Gorobets discloses all the claimed limitations as set forth in the rejection of claim 5 above.

The combination of Baca, Segal, and Gorobets does not disclose wherein each of the plurality of blocks includes 2multiple pages and each of the multiple pages includes a number of memory cells; 
3wherein a given block is identified as a bad m-bit multi-level block if a count of 4bad pages in the block in an m-bit multi-level read test is above or equal to a threshold number; and 
4 wherein the given block is identified as a good m-bit multi-level block if the count 7of bad pages in the block is below the threshold number.

However, Choi discloses wherein each of the plurality of blocks includes 2multiple pages and each of the multiple pages includes a number of memory cells (see Choi, Fig 1 par. [0037]: The memory device 150 includes a plurality of memory blocks 152, 154 and 156. Each of the memory blocks 152, 154 and 156 includes a plurality of pages. Each of the pages includes a plurality of memory cells); 
3wherein a given block is identified as a bad m-bit multi-level block if a count of 4bad pages in the block in an m-bit multi-level read test is above or equal to a threshold number (see Choi, Fig 1 par. [0050]: memory device 150 may include a plurality of memory blocks, as single level cell (SLC) memory blocks and multi-level cell (MLC) memory blocks, and see par. [0129]: When the number of bad pages or the number of bad word lines checked in a corresponding block exceeds the thresholds, the corresponding block is determined as a bad block, and is processed as a bad block); and 
4 wherein the given block is identified as a good m-bit multi-level block if the count 7of bad pages in the block is below the threshold number (see Choi, Fig 1 par. [0129]: When the number of bad pages or the number of bad word lines checked in a corresponding block does not exceed the thresholds, the controller 130 processes the corresponding block as a normal block).

Baca, Segal, Gorobets, and Choi are analogous arts, because they are about memory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baca, Segal, and Gorobets, with the feature of a memory device 150 that can include a plurality of memory blocks, as single level cell (SLC) memory blocks and multi-level cell (MLC) memory blocks, block includes a plurality of pages, each of the pages includes a plurality of memory cells, where when the number of bad pages or the number of bad word lines checked in a corresponding block exceeds the thresholds, the corresponding block is determined as a bad block, and is processed as a bad block, and when the number of bad pages or the number of bad word lines checked in a corresponding block does not exceed the thresholds, the controller 130 processes the corresponding block as a normal block as disclosed by Choi, with the motivation to improve the block utilization efficiency of the memory device, as disclosed by Choi in par. [0005].

Clam 18 is the method claim corresponding to claim 11 and hence rejected according to the same reasons given for claim 11.

Regarding claim 12, the combination of Baca, Segal, and Gorobets discloses all the claimed limitations as set forth in the rejection of claim 5 above.

The combination of Baca, Segal, and Gorobets does not disclose wherein a given block is identified as a bad n-bit 2block if a count of bad pages in the block in an n-bit multi-level read test is above or equal to a 3threshold number; and 
4 wherein the given block is identified as a good n-bit block if the count of bad 5pages in the block is below the threshold number.

However, Choi discloses wherein a given block is identified as a bad n-bit 2block if a count of bad pages in the block in an n-bit multi-level read test is above or equal to a 3threshold number (see Choi, Fig 1 par. [0050]: memory device 150 may include a plurality of memory blocks, as single level cell (SLC) memory blocks and multi-level cell (MLC) memory blocks, and see par. [0129]: When the number of bad pages or the number of bad word lines checked in a corresponding block exceeds the thresholds, the corresponding block is determined as a bad block, and is processed as a bad block); and 
4 wherein the given block is identified as a good n-bit block if the count of bad 5pages in the block is below the threshold number (see Choi, Fig 1 par. [0129]: When the number of bad pages or the number of bad word lines checked in a corresponding block does not exceed the thresholds, the controller 130 processes the corresponding block as a normal block).

Baca, Segal, Gorobets, and Choi are analogous arts, because they are about memory management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baca, Segal, and Gorobets, with the feature of a memory device 150 that can include a plurality of memory blocks, as single level cell (SLC) memory blocks and multi-level cell (MLC) memory blocks, where when the number of bad pages or the number of bad word lines checked in a corresponding block exceeds the thresholds, the corresponding block is determined as a bad block, and is processed as a bad block, and when the number of bad pages or the number of bad word lines checked in a corresponding block does not exceed the thresholds, the controller 130 processes the corresponding block as a normal block as disclosed by Choi, with the motivation to improve the block utilization efficiency of the memory device, as disclosed by Choi in par. [0005].

Clam 19 is the method claim corresponding to claim 12 and hence rejected according to the same reasons given for claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111